DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on December 29, 2020.

Claims 24-26 were cancelled. Claims 4-12, 14, and 16-23 were objected and claims 1-3, 13, 15, and 27-28 were rejected as below.


                                         Information Disclosure Statement


The information disclosure statement (IDS) submitted on 12/29/20   and 12/15/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification

Claim Rejections - 35 USC § 102
         

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
            A person shall be entitled to a patent unless —
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, 15, and 27-28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Saily et al. in U.S. Publication No. US 2018/0110082 A1, hereinafter referred to as Saily.



Regarding claim 1, Saily discloses a configuration method for timing advance information (method of estimating timing advance, para.75), comprising:
indicating, by a first transmission node, through a number I of signaling (sending, by network, e.g. first transmission node, through a radio resource control protocol {RRC} signaling, e.g., I=1 of signaling, including time advance values, para.80), timing advance information corresponding to a number N of transmission links from a second transmission node to a number M of first transmission nodes (timing advance values for each of two network nodes to which a user equipment is connected to, e.g., M of transmission nodes, [para.117-118] with corresponding multiple communication links, e.g., N of transmission links, on which user equipment utilizes to transmit data [para.117]), wherein I, M and N are all integers greater than or equal to 1 (wherein I=1, M=2, and N is greater than 1, para.80, para.117-118).

Regarding claim 2, Saily discloses wherein the timing advance information comprises at least one of: a timing advance index, a timing advance value step size, a timing advance value step size index, a timing advance value reference value, a timing advance value reference index, or a timing advance value (message comprises timing advance value(s) to be applied for subsequent UL transmissions, see parra.80).


Regarding claim 3, Saily discloses wherein each of the N transmission links comprises at least one of: a data transmission channel, a control transmission channel, a modulation-demodulation signal, a phase noise compensation signal, a sounding reference signal, or a random access channel (uplink message of random access procedure, para.118, lines 8-11). 


Regarding claim 13, Saily discloses wherein the signaling comprises one of: media access control (MAC) signaling; downlink control information (DCI) signaling; a combination of the RRC signaling and the MAC signaling; any combination of the RRC signaling, the MAC signaling and the DCI signaling, or adio resource control (RRC) signaling  (sending, by network, e.g. first transmission node, through a radio resource control protocol {RRC} signaling, e.g., I=1 of signaling, including time advance values, para.80). 


Regarding claim 27, Saily discloses wherein an electronic device, comprising a memory and a processor (eNB, e.g., electronic device, [element 170 in Fig.1] comprises memory [memory [element 155 in Fig.1] and processor [element 152 in Fig.1]  wherein the memory stores computer programs, and the processor is configured to execute the computer programs to perform the method of claim 1 (para.23).


Regarding claim 15, claim 15 is also rejected for substantially same reason as applied to claim 1 above, except that claim 15 recites from the perspective of the second transmission node (UE, element 110 in Fig.1).

Regarding claim 28, Saily discloses wherein an electronic device, comprising a memory and a processor (UE, e.g., electronic device, [element 110 in Fig.1] comprises memory [memory [element 125 in Fig.1] and processor [element 120 in Fig.1], wherein the memory stores computer programs, and the processor is configured to execute the computer programs to perform the method of claim 15 (para.22).

Allowable Subject Matter 

Dependent claims 4-12, 14, and claims 16-23 are objected to as being dependent upon rejected base claims 1 and 15, respectively, but would be allowable if they are incorporated into their corresponding independent claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazmi and Wu are all cited to show that configuring the timing advance information corresponding to a number N of transmission links from a second transmission node to a number M of first transmission nodes through a number I of signaling – would facilitate the creation of more robust .


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          	


	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465